     Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 1 of 22


                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ARIZONA
                                                                 FILED
                                                                 RECEIVED   - - - LODGED
                                                             -r~~~-===.:COQSP'{

UNITED STATES OF AMERICA,        )
                                                                 JUN 1 1 2019
                                 )
                Plaintiff,       )
                                 )
          VS.                    )
                                 )
Scott Daniel Warren,             )
                                                         I
                                  )   CASE NO. CRlB-00223-TUC-RCC(DTF)
                Defendant.        )
                                  )




                         Opening Jury Instructions

                             Given on 5/29/2019
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 2 of 22




      Ladies and gentlemen: You now are the jury in this case, and I want to

take a few minutes to tell you something about your duties as jurors and to ·

give you some instructions. These are preliminary instructions. At the end of

the trial, I will give you more detailed instructions. Those instructions will

control your deliberations.

      You should not take anything I may say or do during the trial as

indicating what I think of the evidence or what your verdict should be.




        J
   Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 3 of 22



       This is a criminal case brought by the United States government. The
                                                   I

· government charges the defendant with conspiracy to transport and harbor

 illega! aliens and twp counts of harboring illegal aliens. The indictment is

 simply the description of the charges made by the government against the

 defendant; it is not evidence of anything.

       In order to help you follow the evidence, I will now give you another

 summary of the elements of the crime which they must prove to make their

 case. Keep in mind as I've said, these are preliminary. At the end I'll give you

 instructions that will control deliberations.

       The defendant has pleaded not guilty to the charges and is presumed

 innocent ·unless and until proved guilty beyond a reasonable doubt. A

 defendant has the right to remain silent and nev·er has to prove innocence or

 present any evidence.
      Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 4 of 22


  ./




         The evidence you are to consider in deciding what the facts are consists

of:

         (l)the sworn testimony of any witness;
                                                                 i
         (2)the exhibits which are to be received into evidence; and

         (3)any facts to which all the lawyers stipulate or agree.
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 5 of 22



      The following things are not evidence, and you must not consider

them as evidencJ in deciding the facts of this case:

      1. statements a~~ arguments of the attorneys;

      2. questions and objections of the attorneys;                   ,,
                                                                          \




      3. testimony that I instruct you to disregard; and

      4. anything you may see or hear when the court is not in session,

             even if what you see or hear is done or said by one of the

             parties or by one of the witnesses.
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 6 of 22



      Some evidence is admitted for a limited purpose only. When I instruct

you that an item of evidence has been admitted for a limited purpose, you

must consider it only for that limited purpose and for no other.
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 7 of 22



      Evidence may be direct or circumstantial. Direct evidence is direct

proof of a fact, such as testimony by a witness about what that witness

personally saw or heard or did. Circumstantial evidence is indirect evidence,

that is, it is proof of one or more facts from which one can find another fact.

You are to consider both direct and circumstantial evidence. The law permits

you to give equal weight to both, but it is for you to decide how much

weight to give any evidence ..
      Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 8 of 22



          There are rules of evidence which control what can be received into

    evidence. When a lawyer asks a question or offers an exhibit into evidence

    and a lawyer on the other side thinks that it is not permitted by the rules of

    evidence, that lawyer may object. Ifl overrule the objection, the question
                    '
    may be answered or the exhibit received. Ifl sustain the objection, the

    question cannot be answered, and the exhibit cannot b.e received. Whenever

    I sustain an objection to a question, you must ignore the question and must

    not guess what the answer would have been.

          Sometimes I may order that evidence be stricken from the record and

    that you disregard or.ignore the evidence. That means that when you are

    deciding the case, you must not consider the evidence which I told you to

    disregard.




/
   Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 9 of 22



       In deciding the facts in this case, you may have to decide which

testimony to believe and which testimony not to believe. You may believe

·everything a witness says, or part of it, or none of it.



       In considering the testimony of any witness, you may take into

account:

       1. the opportunity and ability of the witness to see or hear or know_
             the things testified to;

       2. the witness' memory;

       3. the witness' manner while testifying;

       4. the witness' interest in the outcome of the case and any bias or
             prejudice;

       5. whether other evidence contradicted the witness' testimony;

       6. the reasonableness of the witness' testimony in light of all the
             evidence; and
                                                     \
       7. any other factors that bear on believability.

       The weight of the evidence as to a fact does n6t riecessarily depend on

the number of witnesses who testify.
       Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 10 of 22




          Let me now say a few words about your conduct as jurors. Until the

 trial is over:

           You are not to discuss this case with anyone, including your fellow

jurors, members of your family, people involved-in the trial, or anyone else,

nor are you allowed to permit others to discuss the case with you. If anyone

 approaches you and tries to talk to you about the case, please let me know

 about it immediately and please stop them from talking to you aboutthe case;

          Do not read any news stories or articles or listen to any radio or

. television reports about the case or about anyone who has anything to do with

 it"
   '
          Do not do any research, such as consulting dictionaries, searching the

 Internet or using other reference materials, and do not make any investigation

 about the case on your own. You will get everything you 1:eed to decide this

 case here in the c;ourtroom. No research, no investigation;

           If you need to communicate with me simply give a signed note to the

 courtroom deputy. She'll give it to me. I'll deal with the issue in the note;

           Do not make up your mind about what the verdict should be until after·

you have gone to the jury room to decide that case and you and-your fellow

jurors have discussed the evidence. Keep an open mind until then.
 Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 11 of 22



      At the end of the trial, you will have to make your decision based on

what you recall of the evidence. You will not have a written transcript of the

trial. I urge you to pay close attention to the testimony as it is given. If you

with, you may take notes to help you remember what the witnesses said. You

have some small notebooks and they are there for that purpose. If you do take

notes, please keep them to yourself until you and your fellow jurors go to the

jury room to decide· the case. Do not let note taking distract you so that do

you not hear other answers by the witnesses. When you leave, leave your

notes in your chair. You'll get them back when you. return to the courtroom.

Whether or not you take notes, you should rely on your own memory ofwhat

was said. Notes are only to assist your memory. You should not be overly

influenced by the notes.
   Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 12 of 22



       You, as jurors, must decide this case based solely on the evidence

. presented here within the four walls of this courtroom. This means that during

 the trial you must not conduct any independent research about this case, the

 matters in the case, and the individuals or corporations involved in the case.

 In other words, you should not consult dictionaries or reference materials,

 search the Internet, websites, biogs, or use of any other electronic tools to

 obtain information about this case or to help you decide the case. Please do

 not try to find out information from any source outside the confines of this

 courtroom.

       Until you retire to deliberate, you may not discuss this case with

 anyone, even your fellow jurors. After you retire to deliberate, you may begin

 discussing the case with your fellow jurors, but you cannot discuss the case ·

 with anyone else until you have returned a verdict and the case is at an end.

       I know that many of you use cell phones, Blackberries, the Internet and
                                          '                             I




 other tools of technology. You also must not talk to anyone at any time about

 this case or use these tools to communicate electronically with anyone about

 the case. This includes your family and friends. You may not communicate

 with anyone about the case on your cell phone, through e-mail,


                                                                  _J
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 13 of 22



Blackberry, iPhone, text messaging, or on Twitter, through any blog or

website, including Facebook, Google, My Space, Linkedln, or YouTube,

there's probably a dozen others. Those included too. You many not use any

similar technology of social media, even if I have not specifically mentioned

it here. If you find out that someone on the jury is doing so. Please Jet me

,know.
     Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 14 of 22



          The next phase of the trial will now begin. First, each side may make

    an opening statement. An opening statement is not evidence. It is simply an

    outline to help you understand what that party expects the evidence will show.

    A party is not required to make an opening statement.

          The government will then present evidence and counsel for the

    defendant may cross-examine. Then, the defendant may present evidence and

    counsel for the government may cross-examine.

          After the evidence has been presented, the attorneys will make closing

    arguments and I will instruct you on the law that applies to the case.

          After that, you will go to the Jury room deliberate on your verdict.




r
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 15 of 22



      A defendant in a criminal case has a constitutional right not to testify.

No presumption of guilt may be raised, and no inference of any kind may be

drawn, from the fact that the defendant did not testify.
  Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 16 of 22


                                                             I·.

      Languages other than English may be used during this trial.

      The evidence you .are to consider is only that provided through the

official court interpreters. Although some of you may know the non-English

language used, it is important that all jurors consider the same evidence.

Therefore, ·you must base your decision on the evidence presented in the

English interpretation: You must disregard any different meaning of the non-

.English words.
     Case 4:18-cr-00223-RCC-DTF
      f
          .3                    Document 265 Filed 06/11/19 Page 17 of 22




        The defendant is charged in Gount One of the indictment with
· conspiring to transport and ~arbor illegal aliens in violation of
  Section 1324(a)(l)(A)(v)(I)
                -            '
                                of Title 8 of the United States Code. In
                                                                  ~



  order for the defendant to ·be found guilty of that charge; th·e
 government must prove each of the following elements beyond a
  reasonable doubt:
        First, beginning on or about a time unknown, and ending on or
  about January 17, 2018, there was an agreement between two or
  more persons to commit at least one crime as charged in the
 indictment; and
      · Second,. the d~fendant became a member of the conspiracy
                        I
  knowing· of at least one of the objects and intending to help
  accomplish it.
        A conspiracy is a kind of criminal partnership-an agreement
  of two or more persons to commit one or more crimes. The crime of
·conspiracy is the agreement to do something unlawful; it does not
  matter. ·whether the crime agreed upon was committed.
        For a conspiracy to have existed, it is not 1_1ecessary that the
                         )            .   '




  conspirators made a formal agre~ment or that they agreed on eve·ry
  detail of the conspiracy. It is not enough, however, that they simply
  met, discussed matters of common interest, acted in similar ways, or
                                              I
  perhaps helped one another. You must find that there was a plan to
  co~mit at least one of the crimes alleged in the indictment as ·an
  object of the conspiracy with all of you agreeing as to the particular
  crime which the conspirators agreed to commit.
        One becomes a member of a conspiracy by willfully
 •participating in the unla"'."ful plan with the intent to advance or
  further some object
     .    .          .
                     .
                        or purpose of the conspiracy, even though the
      Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 18 of 22




     person. does not have full knowledge
                                  .           of all the details of the
     conspiracy. Furthermore; one who willfully joins an existing.
     conspiracy is as resp_onsible for it as the o_rigin-ators. On the other
     hand, one who has no knowledge of a conspiracy, ·but happens to act
                                                                 '
     in a way that furthers some object or purpose of the conspiracy,
   · does not thereby become a conspirator. Similarly, a person does not
     become a conspirator merely by ~ssociating with one or more·
          .   r                •

· . ·persons who are conspir~tors, nor merely by knowing that a ·
   . conspiracy exists.
     Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 19 of 22




        A conspiracy may continue for a long period of time arid may
  include the performance of many transactions. It is not necessary
  that all member~ of the conspiracy join it at the sanie time, and one
                a
. maybecoipe member of a conspiracy without full knowledge of all·
  the details of the unlawful scheme or the names, identities, or ·
  locations of all of the other members.
        Even though a defendant did not directly conspire with other
  conspirator~ iil the overall sche·me, the· defendant has, in effect,
  agreed to participate in the conspiracy if the government proves
 ~                                                       '




  each of the following beyond a reasonable doubt that:·
        First, that the defendant directly conspired with one or more
  conspirators to carry out at least one of the objects of the
         .
  conspiracy;
        Second, that the defendant knew or had reason to know that
  other conspirators ~ere involved with those with whom the
  defendant directly conspired; and ·
        Third, that the defendant had reason to believe that whatever
            '                '



· benefits the defendant might get from the conspiracy were probably
  dependent upon the success of the entire venture.
        It is not a defense that a person's participation in a conspiracy
·was. min.or or for .a short period of time.
     Case 4:18-cr-00223-RCC-DTF
          . r                   Document 265 Filed 06/11/19 Page 20 of 22




         The defendant is charged in Count 2 of the Indictment with
   harboring of an illegal alien in :violation of Section 1324(a)(l)(A)(iii)
   of Title 8 of the United States Code. In order for the defendant to be
              I                         .

   found guilty of that charge, the government must prove each of the
·· following elements beyond a reasonable doubt:
         First, Kristian Perez-Villanueva, was an alien;
         Second, Kristian Perez-Villanueva was not lawfully in the
   United States;
         Third, the defendant knew that Kristian Perez-Villanueva was
   not lawfully in the United States; aud
         Fourth, the defendant harbored, concealed, or shieJded from .
   detection Kristian
                .      .
                        Perez-Villanueva with intent to violate the law.
         An alien is a person who is not a natural-born or na~uralized
         citizen of the United States_. An alien is not lawfully in this ·
         country if the person was not duly admitted by an Immigration
         Officer.
     Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 21 of 22




        The defendant is charged in Count 2 of the lndictment with-
  harboring of an illegal alien in violation of Section l324(a)(l)(A)(iii)
  of Title 8 of the United States Code. In order for the defendant to be _
_ found·guilty of that charge, the government must prove each of the
  following elements beyond a reasonable doubt: -
        First, Jose Arnaldo Sacaria-Goday, was an alien;
        Second, Jose Arnaldo Sacaria-Goday was ,iot lawfully in the
  United States;
        Third, the defendant knew that Jose Arnaldo Sacaria-Goday
                                                      .        \



  was not lawfully in the United States; and
        Fourth, the defendant harbored, concealed, or shielded from
  detection Jose Arnaldo Sacaria-Goday with intent to violate the law.
        An alien is a person who is not-a natural-born or naturalized
  citizen of the United State_s. An alien is not lawfully in this country if
  the pe_rson was not duly admitted by an Immigration Officer.
    Case 4:18-cr-00223-RCC-DTF Document 265 Filed 06/11/19 Page 22 of 22




    · Th.e crime of transporting requires the same first three
elements as harboring, and also requires knowingly transporting or
moving Kristian rerez Villanueva and/or Jose Sacaria Goday in
order to help him remain in t~e United States illegally.
